Whitmyer, J.
Whether or not the accident for which the award was made arose out of and in the course of claimant’s employment is the only question.
*459The employer conducted a household and claimant was in her employ as a nurse, having the care of her daughter, five years old. On December 29, 1929, in Bermuda, claimant was injured in a fall from her employer’s bicycle, while she was riding it, about one-quarter of a mile from the place where they were boarding. In her report the employer stated that claimant was “ injured in regular occupation ” and “ fell from bicycle against stone wa,H, dislocating shoulder and fracturing bone, injuring main motor nerve of arm.” On the hearing she testified that claimant “ had regular physical care of the child all day long ” and “ had no time off because we were on a holiday — not from 7 to 7, but absolutely twenty-four hours a day.” She remained in the course of her employment. (Matter of Norris v. N. Y. C. R. R. Co., 246 N. Y. 307; Matter of Fuller v. Title Guarantee & Trust Co., 223 App. Div. 173.)
In addition, there is evidence that the child “ had been extremely obstreperous ” on that day and had made all, including claimant, nervous and irritable, so that her employer “ definitely urged ” her “ to get away for a while,” “ sending her out, to get her in a little better frame of mind.” (Matter of Redner v. Faber & Son, 223 N. Y. 379, 381; Scanlon v. Herald Co., 201 App. Div. 173, 174.)
There was some evidence that claimant’s injury arose out of and in the course of her employment.
I think that the award should be affirmed.
AH concur.
Award affirmed, with costs to the State Industrial Board.